Exhibit 10.2

GUARANTEE AGREEMENT

This GUARANTEE AGREEMENT (this “Guarantee”), dated as of April 17, 2013, by and
among the Borrower (as defined herein), the other Loan Parties identified as
such on the signature pages hereof (each, a “Guarantor” and collectively, the
“Guarantors”), and JPMORGAN CHASE BANK, N.A., as administrative agent and
collateral agent (in such capacity, the “Agent”).

W I T N E S S E T H :

WHEREAS, EVERTEC Intermediate Holdings, LLC (formerly known as Carib Holdings,
LLC), a Puerto Rico limited liability company (“Holdings”), EVERTEC Group, LLC
(formerly known as EVERTEC, LLC), a Puerto Rico limited liability company (the
“Borrower”), the Lenders party thereto from time to time, JPMorgan Chase Bank,
N.A., as administrative agent and collateral agent for the Lenders and the other
parties party thereto, have entered into a Credit Agreement, dated as of
April 17, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”);

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective Loans to, and the L/C Issuers to issue certain Letters of
Credit for the account of, the Borrower under the Credit Agreement that the
Guarantors shall have executed and delivered this Guarantee to the Agent for the
ratable benefit of the Secured Parties (as hereinafter defined); and

WHEREAS, each Guarantor will obtain benefits from the incurrence of Loans by,
and the issuance of Letters of Credit for the account of, the Borrower, and
accordingly desires to execute this Guarantee in order to satisfy the condition
described in the preceding paragraph and to induce the Lenders to make Loans to,
and the L/C Issuers to issue Letters of Credit for the account of, the Borrower.

 

1. DEFINITIONS.

Capitalized terms used herein shall have the meanings assigned to them in the
Credit Agreement, unless otherwise defined herein. References to this
“Guarantee” shall mean this Guarantee, including all amendments, modifications
and supplements and any annexes, exhibits and schedules to any of the foregoing,
and shall refer to this Guarantee as the same may be in effect at the time such
reference becomes operative. The following terms shall have the following
meanings:

“Excluded Swap Obligations” has the meaning assigned to such term in Section 2.

“Guaranteed Obligations” has the meaning assigned to such term in Section 2.

“Secured Obligations” means “Secured Obligations” as defined in the Collateral
Agreement.

“Qualified ECP Loan Party” has the meaning assigned to such term in Section 3.

“Secured Parties” means “Secured Parties” as defined in the Collateral
Agreement.

“Specified Loan Party” has the meaning assigned to such term in Section 3.

“Swap Obligations” has the meaning assigned to such term in Section 2.

 

G-1



--------------------------------------------------------------------------------

2. THE GUARANTEE.

(a) Guarantee of Guaranteed Obligations. Each Guarantor unconditionally
guarantees, jointly and severally (“solidariamente”) with the other Guarantors
and the Borrower, as a primary obligor and not merely as a surety, the due and
punctual payment and performance of the Secured Obligations (subject to the
proviso in this sentence, the “Guaranteed Obligations”); provided that the
Guaranteed Obligations of such Guarantor shall exclude any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute (the
“Commodity Exchange Act”) (the “Swap Obligations”) if, and to the extent that,
all or a portion of this Guarantee, or the grant by the Guarantor of a security
interest to secure, such Swap Obligation (or any guarantee thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to Section 2 hereof
and any and all guarantees of such Guarantor’s Swap Obligations by the Borrower
and any other Guarantor) at the time this Guarantee, or a grant by such
Guarantor of a security interest becomes effective with respect to such Swap
Obligation; provided that if a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which this Guarantee or
security interest becomes illegal (such excluded Swap Obligations, the “Excluded
Swap Obligations”). Each Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed, in whole or in part, without notice to
or further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension or renewal of any Guaranteed Obligation. Each
Guarantor waives presentment to, demand of payment from and protest to the
Borrower or any other Guarantor of any of the Guaranteed Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

(b) Guarantee of Payment. Each Guarantor further agrees that its guarantee
hereunder constitutes a guarantee of payment when due and not of collection, and
waives any right to require that any resort be had by the Agent or any other
Secured Party to any security held for the payment of the Guaranteed Obligations
or to any balance of any deposit account or credit on the books of the Agent or
any other Secured Party in favor of the Borrower or any other person, or any
other asset of the Borrower.

(c) No Limitations. Except for termination of a Guarantor’s obligations
hereunder as expressly provided for in Section 6(f) or, with respect to any
Subsidiary that becomes a party hereto pursuant to Section 13 or otherwise, in
any supplement to this Guarantee, the obligations of each Guarantor hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Guaranteed Obligations or otherwise (other than defense
of payment or performance). Without limiting the generality of the foregoing,
the obligations of each Guarantor hereunder shall not be discharged or impaired
or otherwise affected by:

(i) the failure of the Agent or any other Secured Party to assert any claim or
demand or to exercise or enforce any right or remedy under the provisions of any
Loan Document or otherwise;

(ii) any rescission, waiver, amendment or modification of, or any release from
any of the terms or provisions of, any Loan Document or any other agreement,
including with respect to any other Guarantor under this Guarantee;

 

G-2



--------------------------------------------------------------------------------

(iii) the release of, or the failure to perfect any security interest in, or the
exchange, substitution, release or any impairment of, any security held by the
Agent or any other Secured Party for the Guaranteed Obligations;

(iv) any default, failure or delay, willful or otherwise, in the performance of
the Guaranteed Obligations;

(v) any other act or omission that may or might in any manner or to any extent
vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
or immediately available funds of all the Guaranteed Obligations);

(vi) any illegality, lack of validity or unenforceability of any Guaranteed
Obligation;

(vii) any change in the corporate existence, structure or ownership of the
Borrower, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting the Borrower or its assets or any resulting release or
discharge of any Guaranteed Obligation (other than the payment in full in cash
or immediately available funds of all the Guaranteed Obligations);

(viii) the existence of any claim, set-off or other rights that the Guarantor
may have at any time against the Borrower, the Agent, any other Secured Party or
any other corporation or person, whether in connection herewith or any unrelated
transactions, provided that nothing herein will prevent the assertion of any
such claim by separate suit or compulsory counterclaim; and

(ix) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any other Secured Party that might otherwise constitute a defense to, or a
legal or equitable discharge of, the Borrower or any Guarantor or any other
guarantor or surety.

Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Guaranteed Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Guaranteed Obligations, all without affecting the obligations of any Guarantor
hereunder. To the fullest extent permitted by applicable law, each Guarantor
waives (A) any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Guaranteed Obligations or any part thereof
from any cause, or the cessation from any cause of the liability (including any
act or omission of any Secured Party) of any other Loan Party, other than the
payment in full in cash or immediately available funds of all the Guaranteed
Obligations (other than contingent or unliquidated obligations or liabilities to
the extent no claim therefor has been made); (B) any defense arising by reason
of any disability or other defense of the Borrower or any other Guarantor;
(C) any defense based on any claim that the Guarantor’s obligations exceed or
are more burdensome than those of the Borrower; (D) any right to proceed against
the Borrower, proceed against or exhaust any security for the Guaranteed
Obligations, or pursue any other remedy in the power of any Secured Party
whatsoever; (E) any benefit of and any right to participate in any security now
or hereafter held by any Secured Party; and (F) any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. The Agent and the other
Secured Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or nonjudicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Guaranteed Obligations, make any other accommodation with the Borrower or
any other Guarantor or

 

G-3



--------------------------------------------------------------------------------

exercise any other right or remedy available to them against the Borrower or any
other Guarantor, without affecting or impairing in any way the liability of any
Guarantor hereunder except to the extent the Guaranteed Obligations (other than
contingent or unliquidated obligations or liabilities to the extent no claim
therefor has been made) have been paid in full in cash or immediately available
funds. To the fullest extent permitted by applicable law, each Guarantor waives
any defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
any other Loan Party, as the case may be, or any security.

(d) Reinstatement. Each Guarantor agrees that its guarantee hereunder shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Guaranteed Obligation is rescinded or must
otherwise be restored by the Agent or any other Secured Party upon the
bankruptcy or reorganization of the Borrower, any Guarantor or otherwise.

(e) Agreement To Pay; Subrogation. In furtherance of the foregoing and not in
limitation of any other right that the Agent or any other Secured Party has at
law or in equity against any Guarantor by virtue hereof, upon the failure of the
Borrower or any Guarantor to pay any Guaranteed Obligation when and as the same
shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, each Guarantor hereby promises to and will forthwith
pay, or cause to be paid, to the Agent for distribution to the applicable
Secured Party in cash the amount of such unpaid Guaranteed Obligation. Upon
payment by any Guarantor of any sums to the Agent as provided above, all rights
of such Guarantor against the Borrower or applicable Guarantor arising as a
result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subject to Section 7(c) hereof.

(f) Information. Each Guarantor assumes all responsibility for being and keeping
itself informed of the financial condition and assets of the Borrower and each
other Guarantor, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that such Guarantor assumes and incurs hereunder, and agrees that neither
the Agent nor any other Secured Party will have any duty to advise such
Guarantor of information known to it or any of them regarding such circumstances
or risks.

(g) Maximum Liability. Each Guarantor, and by its acceptance of this Guarantee,
the Agent for itself and on behalf of each Secured Party hereby confirms that it
is the intention of all such persons that this Guarantee and the Guaranteed
Obligations of each Guarantor hereunder not constitute a fraudulent transfer or
conveyance for purposes of the U.S. Bankruptcy Code or any other federal, state
or foreign bankruptcy, insolvency, receivership or similar law, the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guarantee and the
Guaranteed Obligations of each Guarantor hereunder. To effectuate the foregoing
intention, the Agent, for itself and on behalf of each Lender, and the
Guarantors hereby irrevocably agree that the Guaranteed Obligations of each
Guarantor under this Guarantee at any time shall be limited to the maximum
amount as will result in the Guaranteed Obligations of such Guarantor under this
Guarantee not constituting a fraudulent transfer or conveyance.

(h) Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guarantee
whether or not the Borrower or any other person or entity is joined as a party.

 

G-4



--------------------------------------------------------------------------------

3. KEEPWELL.

Each Qualified ECP Loan Party (as defined below) at the time the guarantee under
this Guarantee by any Specified Loan Party (as defined below), or the grant by
such Specified Loan Party of a security interest to secure such guarantee,
becomes effective with respect to any Swap Obligation, hereby jointly and
severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under this Guarantee and the other Loan
Documents in respect of such Swap Obligation (but, in each case, only up to the
maximum amount of such liability that can be hereby incurred without rendering
such Qualified ECP Loan Party’s obligations and undertakings under this
Guarantee voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations and
undertakings of each Qualified ECP Loan Party under this Section 3 shall remain
in full force and effect until the Secured Obligations have been indefeasibly
paid and performed in full. Each Qualified ECP Loan Party intends this Section
to constitute, and this Section 3 shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Specified Loan Party for all purposes of the Commodity Exchange
Act. For purposes hereof (i) “Qualified ECP Loan Party” shall mean, at any time,
each Loan Party with total assets exceeding $10,000,000 or that qualifies at
such time as an “eligible contract participant” under the Commodity Exchange Act
and can cause another person to qualify as an “eligible contract participant” at
such time under §1a(18)(A)(v)(II) of the Commodity Exchange Act and
(ii) “Specified Loan Party” shall mean any Loan Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to this Section 3).

 

4. FURTHER ASSURANCES.

Each Guarantor agrees, upon the written request of the Agent, to execute and
deliver to the Agent, from time to time, any additional instruments or documents
reasonably considered necessary by the Agent to cause this Guarantee to be,
become or remain valid and effective in accordance with its terms.

 

5. PAYMENTS FREE AND CLEAR OF TAXES.

Each Guarantor agrees that such Guarantor will perform or observe all of the
terms, covenants and agreements that Section 2.18 of the Credit Agreement
requires such Guarantor to perform or observe, subject to the qualifications set
forth therein.

 

6. OTHER TERMS.

(a) Headings. The headings in this Guarantee are for convenience of reference
only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

(b) Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

(c) Notices. All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be given in the manner as set forth in Section 9.01
of the Credit Agreement.

 

G-5



--------------------------------------------------------------------------------

(d) Successors and Assigns. Whenever in this Guarantee any Guarantor is referred
to, such reference shall be deemed to include the permitted successors and
assigns of such party (in accordance with the terms of the Credit Agreement);
and all covenants, promises and agreements by any Guarantor that are contained
in this Guarantee shall bind and inure to the benefit of its respective
permitted successors and assigns.

(e) No Waiver; Cumulative Remedies; Amendments. Neither the Agent nor any
Secured Party shall by any act (except by a written instrument permitted by this
Section 6(e)) be deemed to have waived any right or remedy hereunder. No failure
to exercise, nor any delay in exercising, on the part of the Agent or any
Secured Party any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Agent or any Secured
Party of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which the Agent or such Secured Party
would otherwise have on any future occasion. The rights and remedies herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law. Neither this
Guarantee nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Agent and
the Guarantor or Guarantors with respect to which such waiver, amendment or
modification is to apply, subject to any consent required in accordance with
Section 9.08 of the Credit Agreement.

(f) Termination. This Guarantee and the guarantees made herein shall terminate
when all the Guaranteed Obligations (other than contingent or unliquidated
obligations or liabilities to the extent no claim therefor has been made) have
been paid in full in cash or immediately available funds and the Lenders have no
further commitment to lend under the Credit Agreement, the Revolving Facility
Credit Exposure has been reduced to zero (or; in the case of outstanding Letters
of Credit, they have been cash collateralized or supported by back-to-back
letters of credit in form and substance and from an issuing bank satisfactory to
the applicable L/C Issuer) and each L/C Issuer has no further obligations to
issue Letters of Credit under the Credit Agreement; provided that, upon payment
in full of the Guaranteed Obligations (other than contingent or unliquidated
obligations or liabilities to the extent no claim therefor has been made), the
Agent may assume that no Secured Obligations are outstanding unless otherwise
advised in writing by Holdings and/or the Borrower.

A Guarantor shall automatically be released from its guarantee and its
obligations hereunder, without delivery of any instrument or performance of any
act by any party, upon (i) the consummation of any transaction permitted by the
Credit Agreement, as a result of which such Guarantor ceases to be a Subsidiary,
(ii) the effectiveness of any written consent to the release of a Guarantor
pursuant to Section 9.08 of the Credit Agreement or (iii) with respect to
EVERTEC, Inc. only, otherwise provided in the instrument referred to in
Section 14 hereof.

In connection with any termination or release pursuant to this Section 6(f), the
Agent shall execute and deliver to the Borrower, at the Borrower’s expense,
evidence of such release and all documents to evidence such termination or
release as reasonably requested by the Borrower in form and substance reasonably
satisfactory to the Agent, subject to receipt by the Agent of such
certifications of Borrower as it may reasonably request regarding compliance of
such release with this Section 6(f). Any execution and delivery of documents
pursuant to this Section 6(f) shall be without recourse to or warranty by the
Agent.

(g) Counterparts. This Guarantee may be executed in any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. Delivery of an executed signature page
of this Guarantee by facsimile transmission shall be effective as delivery of a
manually executed counterpart hereof.

 

G-6



--------------------------------------------------------------------------------

(h) Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against any Guarantor or the Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by each
Guarantor immediately upon demand by the Secured Parties.

(i) Expenses. The parties hereto shall pay all out-of-pocket expenses incurred
by the Agent or any Lender in connection with the enforcement of this Guarantee
and the other Loan Documents in connection with the enforcement or protection of
its rights under this Guarantee, including the reasonable fees, charges and
disbursements of counsel for the Agent and the Lenders (including the reasonable
fees, charges and disbursements of Cahill Gordon & Reindel LLP, counsel for the
Agent and the Joint Lead Arrangers, and, if necessary, the reasonable fees,
charges and disbursements of one local counsel per jurisdiction and one
additional counsel for the affected persons, taken as a whole, to the extent of
any actual conflict of interest). The agreements in this paragraph shall survive
the resignation of the Agent, the replacement of any Lender, the termination of
the Guarantee and the repayment, satisfaction or discharge of all the other
Guaranteed Obligations.

 

7. INDEMNITY, SUBROGATION AND SUBORDINATION.

(a) Indemnity and Subrogation. In addition to all such rights of indemnity and
subrogation as the Guarantors may have under applicable law (but subject to
Section 7(c)), the Borrower agrees that (i) in the event a payment shall be made
by any Guarantor under this Guarantee in respect of any Guaranteed Obligation of
the Borrower, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the person
to whom such payment shall have been made to the extent of such payment and
(ii) in the event any assets of any Guarantor shall be sold pursuant to this
Guarantee or any other Security Document to satisfy in whole or in part a
Guaranteed Obligation of the Borrower, the Borrower shall indemnify such
Guarantor in an amount equal to the greater of the book value or the fair market
value of the assets so sold.

(b) Contribution and Subrogation. Each Guarantor (a “Contributing Guarantor”)
agrees (subject to Section 7(c)) that, in the event a payment shall be made by
any other Guarantor hereunder in respect of any Guaranteed Obligation or assets
of any other Guarantor shall be sold pursuant to any Security Document to
satisfy any Guaranteed Obligation owed to any Secured Party and such other
Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified by
the Borrower as provided in Section 7(a), the Contributing Guarantor shall
indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as applicable, in each case multiplied by a fraction of which the
numerator shall be the net worth of such Contributing Guarantor on the date
hereof and the denominator shall be the aggregate net worth of all the
Guarantors on the date hereof (or, in the case of any Guarantor becoming a party
hereto pursuant to Section 5.10(d) of the Credit Agreement, the date of the
supplement hereto executed and delivered by such Guarantor). Any Contributing
Guarantor making any payment to a Claiming Guarantor pursuant to this
Section 7(b) shall be subrogated to the rights of such Claiming Guarantor under
Section 7(a) to the extent of such payment.

(c) Subordination.

Notwithstanding any provision of this Guarantee to the contrary, all rights of
the Guarantors under Sections 7(a) and 7(b) and all other rights of indemnity,
contribution or subrogation of any Guarantor under applicable law or otherwise
shall be fully subordinated to the payment in full in cash or immediately
available funds of the Guaranteed Obligations (other than contingent or
unliquidated obligations or liabilities to the extent no claim therefor has been
made). No failure on the part of the

 

G-7



--------------------------------------------------------------------------------

Borrower or any Guarantor to make the payments required by Sections 7(a) and
7(b) (or any other payments required under applicable law or otherwise) shall in
any respect limit the obligations and liabilities of any Guarantor with respect
to its obligations hereunder, and each Guarantor shall remain liable for the
full amount of the obligations of such Guarantor hereunder.

Each Guarantor hereby agrees that all Indebtedness and other monetary
obligations owed by it to any other Guarantor or any Subsidiary shall be fully
subordinated to the payment in full in cash or immediately available funds of
the Guaranteed Obligations (other than contingent or unliquidated obligations or
liabilities).

 

8. SECURITY.

To secure payment of each Guarantor’s obligations under this Guarantee,
concurrently with the execution of this Guarantee, certain Guarantors have
entered into certain Security Documents or may enter into certain other Security
Documents pursuant to which each such Guarantor has granted to the Agent for the
benefit of the Lenders and the other Secured Parties, a security interest in the
Collateral described therein.

 

9. APPLICABLE LAW.

THIS GUARANTEE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

 

10. CONSENT TO JURISDICTION.

(a) Each party to this Guarantee hereby irrevocably and unconditionally submits,
for itself and its property, to the jurisdiction of any New York State court or
federal court of the United States of America sitting in New York City in the
borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Guarantee or any other Loan
Documents to which it is a party (unless, in the case of any other Loan
Document, otherwise expressly provided in such other Loan Document), or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Guarantee shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Guarantee or any of the other Loan Documents in the courts of
any jurisdiction, except that each of the Guarantors agrees that (a) it will not
bring any such action or proceeding in any court other than New York Courts (it
being acknowledged and agreed by the Loan Parties that any other forum would be
inconvenient and inappropriate in view of the fact that more of the Lenders who
would be affected by any such action or proceeding have contacts with the State
of New York than any other jurisdiction), and (b) in any such action or
proceeding brought against any Guarantor in any other court, it will not assert
any cross-claim, counterclaim or setoff, or seek any other affirmative relief,
except to the extent that the failure to assert the same will preclude such
Guarantor from asserting or seeking the same in the New York Courts.

(b) Each party to this Guarantee hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guarantee or any other Loan
Document in any New York State or federal court of the United States of America
sitting in

 

G-8



--------------------------------------------------------------------------------

New York County, and any appellate court from any thereof. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) By the execution and delivery of this Guarantee, each party to this
Guarantee (i) acknowledges that it has, by separate written instrument,
designated and appointed CT Corporation System, with an office at 111 Eighth
Avenue, New York, New York 10011 (“CT”) (and any successor entity), as its
authorized agent upon which process may be served in any suit or proceeding
arising out of or relating to this Guarantee that may be instituted in any
federal or state court in The City of New York, Borough of Manhattan, State of
New York or brought under federal or state securities laws, and acknowledges
that CT has accepted such designation, (ii) submits to the jurisdiction of any
such court in any such suit or proceeding and (iii) agrees that service of
process upon CT and written notice of said service to any party to this
Guarantee in accordance with the manner provided for notices in Section 6(c)
above shall be deemed in every respect effective service of process upon such
party to this Guarantee, in any such suit or proceeding. Each party to this
Guarantee further agrees to take any and all action, including the execution and
filing of any and all such documents and instruments, as may be necessary to
continue such designation and appointment of CT in full force and effect so long
as this Guarantee is in effect; provided that each party to the Guarantee, with
respect to such party, may and to the extent CT ceases to be able to be served
on the basis contemplated herein shall, by written notice to the Agent,
designate such additional or alternative agent for service of process under this
paragraph (c) that (i) maintains an office located in the Borough of Manhattan,
City of New York, State of New York and (ii) is either (x) counsel for the
Borrower or (y) a corporate service company which acts as agent for service of
process for other persons in the ordinary course of its business. Such written
notice shall identify the name of such agent for service of process and the
address of the office of such agent for service of process in the Borough of
Manhattan, City of New York, State of New York. To the extent that any party to
the Guarantee has or hereafter may acquire any immunity from jurisdiction of any
court of (i) any jurisdiction in which it owns or leases property or assets,
(ii) the United States or the State of New York or (iii) the Commonwealth of
Puerto Rico or any political subdivision thereof or from any legal process
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its property
and assets or this Guarantee or any of the other Loan Documents or actions to
enforce judgments in respect of any thereof, such party to the Guarantee hereby
irrevocably waives such immunity in respect of its obligations under the
above-referenced documents, to the extent permitted by law. Nothing in this
Guarantee, any other Loan Document will affect the right of any party to this
Guarantee to serve process in any other manner permitted by law.

 

11. WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
GUARANTEE OR ANY OTHER LOAN DOCUMENTS. EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTEE BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.

 

G-9



--------------------------------------------------------------------------------

12. RIGHT OF SET OFF.

If an Event of Default shall have occurred and be continuing, each Lender, the
Agent and each L/C Issuer is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender, the Agent or such
L/C Issuer to or for the credit or the account of any Guarantor against any and
all of the obligations of such Guarantor now or hereafter existing under this
Guarantee owed to such Lender, the Agent or such L/C Issuer irrespective of
whether or not such Lender, the Agent or such L/C Issuer shall have made any
demand under this Guarantee and although such obligations may be unmatured. The
rights of each Lender, the Agent and L/C Issuer under this Section 12 are in
addition to other rights and remedies (including other rights of set-off) that
such Lender, the Agent and such L/C Issuer may have.

 

13. ADDITIONAL SUBSIDIARIES.

Upon execution and delivery by the Agent and any Subsidiary that is required to
become a party hereto by Section 5.10 of the Credit Agreement (or otherwise
elects to become a party hereto) of an instrument in the form of Exhibit I
hereto, such Subsidiary shall become a Guarantor hereunder with the same force
and effect as if originally named as a Guarantor herein. The execution and
delivery of any such instrument shall not require the consent of any other party
to this Guarantee. The rights and obligations of each party to this Guarantee
shall remain in full force and effect notwithstanding the addition of any new
party to this Guarantee.

 

14. EVERTEC, INC.

Upon execution and delivery by the Agent and EVERTEC, Inc. to the extent it
elects to become a party thereto of an instrument in the form of Exhibit II
hereto, EVERTEC, Inc. shall become a Guarantor hereunder with the same force and
effect as if originally named as a Guarantor herein. The execution and delivery
of any such instrument shall not require the consent of any other party to this
Guarantee. The rights and obligations of each party to this Guarantee shall
remain in full force and effect notwithstanding the addition of any new party to
this Guarantee.

 

15. JUDGMENT CURRENCY.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Agent could purchase the first currency with
such other currency on the Business Day preceding that on which final judgment
is given. The obligation of each Guarantor and the Borrower in respect of any
such sum due from it to the Agent or the Lenders hereunder or under the other
Loan Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of the Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Agent of any sum adjudged to be so due in the Judgment Currency, the Agent may
in accordance with normal banking procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally due to the Agent from the applicable Guarantor
or the Borrower in the Agreement Currency, such party to this Guarantee agrees,
as a separate obligation and notwithstanding any such judgment, to indemnify the
Agent or the person to whom such obligation was owing against such loss. If the
amount of the Agreement Currency so purchased is greater than the sum originally
due to the Agent in such currency, the Agent agrees to return the amount of any
excess to such party to this Guarantee (or to any other person who may be
entitled thereto under applicable law).

 

G-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Guarantor has caused this Guarantee to be executed and
delivered as of the date first above written.

 

EVERTEC GROUP, LLC, as Borrower By:  

Peter L. Harrington

Name:   Peter L. Harrington Title:   President and Chief Executive Officer
EVERTEC INTERMEDIATE HOLDINGS, LLC, as Guarantor By:  

Peter L. Harrington

Name:   Peter L. Harrington Title:   President and Chief Executive Officer
EVERTEC COSTA RICA, S.A., as Guarantor By:  

Peter L. Harrington

Name:   Peter L. Harrington Title:   President EVERTEC PANAMA, S.A., as
Guarantor By:  

Peter L. Harrington

Name:   Peter L. Harrington Title:   President EVERTEC DOMINICANA, SAS, as
Guarantor By:  

Peter L. Harrington

Name:   Peter L. Harrington Title:   President EVERTEC MEXICO SERVICIOS DE
PROCESAMIENTO, S.A. DE C.V., as Guarantor By:  

Peter L. Harrington

Name:   Peter L. Harrington Title:   President and Chief Executive Officer

 

[Signature Page to EVERTEC Guarantee Agreement]



--------------------------------------------------------------------------------

EVERTEC FINANCE CORP., as Guarantor By:  

Peter L. Harrington

Name:   Peter L. Harrington Title:   President and Chief Executive Officer
TARJETAS INTELIGENTES INTERNACIONALES, S.A., as Guarantor By:  

Peter L. Harrington

Name:   Peter L. Harrington Title:   President EVERTEC GUATEMALA, S.A., as
Guarantor By:  

Peter L. Harrington

Name:   Peter L. Harrington Title:   Sole Administrator

 

G-2



--------------------------------------------------------------------------------

Accepted and Agreed to: JPMORGAN CHASE BANK, N.A., as Agent By:  

/s/ Ann B. Kerns

Name:   Ann B. Kerns Title:   Vice President

[Signature Page to EVERTEC Guarantee Agreement]

 



--------------------------------------------------------------------------------

Exhibit I

to Guarantee

SUPPLEMENT NO.      dated as of                      (this “Supplement”), to the
Guarantee Agreement dated as of April 17, 2013 (the “Guarantee”), by and among
the Borrower (as defined herein), the other Loan Parties identified as such on
the signature pages hereof (each, a “Guarantor” and collectively, the
“Guarantors”), and JPMORGAN CHASE BANK, N.A., as administrative agent and
collateral agent (in such capacity, the “Agent”).

A. Reference is made to the Credit Agreement dated as of April 17, 2013 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among EVERTEC Intermediate Holdings, LLC (formerly
known as Carib Holdings, LLC), a Puerto Rico limited liability company
(“Holdings”), EVERTEC Group, LLC (formerly known as EVERTEC, LLC), a Puerto Rico
limited liability company (the “Borrower”), the Lenders party thereto from time
to time, JPMorgan Chase Bank, N.A., as administrative agent and collateral agent
for the Lenders and the other parties party thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Guarantee
referred to therein, as applicable.

C. The Guarantors have entered into the Guarantee in order to induce the Lenders
to extend credit to the Borrower subject to the terms and conditions set forth
in the Credit Agreement. Section 13 of the Guarantee provides that additional
Subsidiaries may become Guarantors under the Guarantee by execution and delivery
of an instrument in the form of this Supplement. The undersigned Subsidiary (the
“New Subsidiary”) is executing this Supplement to become a Guarantor under the
Guarantee in order to induce the Lenders to make additional Loans and each L/C
Issuer to issue additional Letters of Credit and as consideration for Loans
previously made and Letters of Credit previously issued.

Accordingly, the Agent and the New Subsidiary agree as follows:

SECTION 1. In accordance with Section 13 of the Guarantee, the New Subsidiary by
its signature below becomes a Guarantor under the Guarantee with the same force
and effect as if originally named therein as a Guarantor and the New Subsidiary
hereby agrees to all the terms and provisions of the Guarantee applicable to it
as a Guarantor thereunder. In furtherance of the foregoing, the New Subsidiary
does hereby guarantee to the Agent the due and punctual payment of the
Guaranteed Obligations as set forth in the Guarantee. Each reference to a
“Guarantor” in the Guarantee shall be deemed to include the New Subsidiary. The
Guarantee is hereby incorporated herein by reference.

SECTION 2. The New Subsidiary represents and warrants to the Agent and the other
Secured Parties that this Supplement has been duly authorized, executed and
delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to (i) the effects
of bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

SECTION 3. The New Subsidiary is a company duly incorporated under the laws of
[name of relevant jurisdiction]. [The guarantee of the New Subsidiary giving a
guarantee other than in respect of its Subsidiary is subject to the limitations
that are agreed in respect of the New Subsidiary [insert guarantee limitation
wording for relevant jurisdiction]]1.

 

 

1  Subject to Agreed Security Principles

 

I-1



--------------------------------------------------------------------------------

SECTION 4. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and (b) the Agent has executed a counterpart
hereof. Delivery of an executed signature page to this Supplement by facsimile
or electronic transmission shall be as effective as delivery of a manually
signed counterpart of this Supplement.

SECTION 5. Except as expressly supplemented hereby, the Guarantee shall remain
in full force and effect.

SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

SECTION 7. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which, when taken together, shall
constitute but one and the same instrument. Delivery of an executed counterpart
to this Supplement by facsimile transmission (or other electronic transmission
pursuant to procedures approved by the Administrative Agent) shall be as
effective as delivery of a manually signed original.

SECTION 7. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 8. All communications and notices hereunder shall be in writing and
given as provided in Section 6(c) and 10(c) of the Guarantee.

SECTION 9. The New Subsidiary agrees to reimburse the Agent for its reasonable
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, disbursements and other charges of counsel for the Agent.

 

I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary and the Agent have duly executed this
Supplement to the Guarantee as of the day and year first above written.

 

[Name of New Subsidiary] By:  

 

Name:   Title:   Legal Name: Jurisdiction of Formation: Location of Chief
Executive Office:



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Agent By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Exhibit II

to Guarantee

SUPPLEMENT NO.      dated as of                      (this “Supplement”), to the
Guarantee Agreement dated as of April 17, 2013 (the “Guarantee”), by and among
the Borrower (as defined herein), the other Loan Parties identified as such on
the signature pages hereof (each, a “Guarantor” and collectively, the
“Guarantors”), and JPMORGAN CHASE BANK, N.A., as administrative agent and
collateral agent (in such capacity, the “Agent”).

A. Reference is made to the Credit Agreement dated as of April 17, 2013 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among EVERTEC Intermediate Holdings, LLC (formerly
known as Carib Holdings, LLC), a Puerto Rico limited liability company
(“Holdings”), EVERTEC Group, LLC (formerly known as EVERTEC, LLC), a Puerto Rico
limited liability company (the “Borrower”), the Lenders party thereto from time
to time, JPMorgan Chase Bank, N.A., as administrative agent and collateral agent
for the Lenders and the other parties party thereto.

B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement or the Guarantee
referred to therein, as applicable.

C. EVERTEC, Inc. (“EVERTEC”) is executing this Supplement to elect to become a
Guarantor under the Guarantee as consideration for Loans previously made and
Letters of Credit previously issued.

Accordingly, the Agent and EVERTEC agree as follows:

SECTION 1. In accordance with Section 14 of the Guarantee, EVERTEC by its
signature below becomes a Guarantor under the Guarantee with the same force and
effect as if originally named therein as a Guarantor and EVERTEC hereby agrees
to all the terms and provisions of the Guarantee applicable to it as a Guarantor
thereunder. In furtherance of the foregoing, EVERTEC does hereby guarantee to
the Agent the due and punctual payment of the Guaranteed Obligations as set
forth in the Guarantee. Each reference to a “Guarantor” in the Guarantee shall
be deemed to include EVERTEC. The Guarantee is hereby incorporated herein by
reference.

SECTION 2. EVERTEC represents and warrants to the Agent and the other Secured
Parties that this Supplement has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms, subject to (i) the effects of bankruptcy,
insolvency, moratorium, reorganization, fraudulent conveyance or other similar
laws affecting creditors’ rights generally, (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (iii) implied covenants of good faith and fair dealing.

SECTION 3. EVERTEC is a company duly incorporated under the laws of [Puerto
Rico].

SECTION 4. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute but one contract. This Supplement shall become effective when (a) the
Agent shall have received a counterpart of this Supplement that bears the
signature of EVERTEC and (b) the Agent has

 

I-1



--------------------------------------------------------------------------------

executed a counterpart hereof. Delivery of an executed signature page to this
Supplement by facsimile or electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Supplement.

SECTION 5. Except as expressly supplemented hereby, the Guarantee shall remain
in full force and effect.

SECTION 6. [EVERTEC shall be released from its guarantee and its obligations
under the Guarantee upon a written notice from EVERTEC to the Agent of its
election to be released.]2

SECTION 7. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK.

SECTION 8. This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which, when taken together, shall
constitute but one and the same instrument. Delivery of an executed counterpart
to this Supplement by facsimile transmission (or other electronic transmission
pursuant to procedures approved by the Administrative Agent) shall be as
effective as delivery of a manually signed original.

SECTION 9. In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 10. All communications and notices hereunder shall be in writing and
given as provided in Section 6(c) and 10(c) of the Guarantee.

SECTION 11. EVERTEC agrees to reimburse the Agent for its reasonable
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, disbursements and other charges of counsel for the Agent.

 

 

2  The Supplement may include such a provision at the election of EVERTEC, Inc.

 

I-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, EVERTEC and the Agent have duly executed this Supplement to
the Guarantee as of the day and year first above written.

 

[EVERTEC, Inc.] By:  

 

Name:   Title:   Legal Name: Jurisdiction of Formation: Location of Chief
Executive Office:



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Agent By:  

 

Name:   Title:  

 

I-2